EXHIBIT 99.1TXI Reports Third Quarter ResultsDALLAS, March 27, 2013 (GLOBE NEWSWIRE) Texas Industries, Inc. (NYSE:TXI) today reported financial results for the quarter ended February 28, 2013. Results for the quarter were a net loss of $5.8 million or $.21 per share. Results for the quarter ended February 28, 2012 were a net loss of $24.3 million or $.87 per share. General Comments "Construction activity in Texas and California continued to improve this quarter," stated Mel Brekhus, Chief Executive Officer. "Gross profit increased $14.2 million on increased sales of $19.5 million. This increase in profitability primarily reflects the benefits of increased shipments in reducing unit costs, and success in increasing efficiencies throughout the Company." "The commissioning of the second kiln at our central Texas plant is on target to be completed this spring. This additional 1.4 million tons of cement capacity, in combination with the East Texas ready mix assets we acquired last week, places TXI in a strong position to benefit from the recovery in construction that is underway," added Brekhus. A teleconference will be held tomorrow, March 28, 2013 at 10:00 Central Daylight Time to further discuss quarter results. A real-time webcast of the conference is available by logging on to TXI's website at www.txi.com. The following is a summary of operating results for our business segments and certain other operating information related to our principal products. Cement Operations Three months ended Nine months ended In thousands except per unit February 28, 2013 February 29, 2012 February 28, 2013 February 29, 2012 Operating Results Cement sales $73,086 $57,830 $242,983 $202,802 Other sales and delivery fees 7,480 7,641 26,230 25,540 Total segment sales 80,566 65,471 269,213 228,342 Cost of products sold 68,501 63,359 237,326 219,641 Gross profit 12,065 2,112 31,887 8,701 Selling, general and administrative (3,247) (4,663) (10,520) (12,906) Restructuring charges — — — (1,074) Other income 1,031 167 2,961 4,057 Operating Profits (Loss) $9,849 $(2,384) $24,328 $(1,222) Cement Shipments (tons) 933 743 3,086 2,596 Prices ($/ton) $78.39 $77.76 $78.75 $78.11 Cost of sales ($/ton) $64.35 $75.95 $68.62 $75.20 Three months ended February 28, 2013 Cement operating profit (loss) for the three-month periods ended February 28, 2013 and February 29, 2012 was $9.8 million and $(2.4) million, respectively. Total segment sales for the three-month period ended February 28, 2013 were $80.6 million compared to $65.5 million for the prior year period. Cement sales increased $15.1 million from the prior year period. Our Texas market area accounted for approximately 71% of cement sales in the current period compared to 69% of cement sales in the prior year period. Average cement prices increased 2% in our Texas market from the prior year period. Average cement prices decreased 3% due to a change in product mix in our California market from the prior year period. Shipments increased 27% in our Texas market area and 22% in our California market area. Cost of products sold for the three-month period ended February 28, 2013 increased $5.1 million from the prior year period primarily due to higher shipments. Cement unit cost of sales decreased 15% from prior year period primarily due to higher shipments offset slightly by higher fuel and power costs. Selling, general and administrative expense for the three-month period ended February 28, 2013 decreased $1.4 million from the prior year period primarily due to our work force reduction initiatives. Other income for the three-month period ended February 28, 2013 increased $0.9 million from the prior year period primarily due to higher royalties. Aggregates Operations Three months ended Nine months ended In thousands except per unit February 28, 2013 February 29, 2012 February 28, 2013 February 29, 2012 Operating Results Stone, sand and gravel sales $22,021 $16,829 $77,911 $60,022 Delivery fees 8,799 5,787 34,101 21,758 Total segment sales 30,820 22,616 112,012 81,780 Cost of products sold 28,106 23,825 100,294 76,203 Gross profit 2,714 (1,209) 11,718 5,577 Selling, general and administrative (900) (1,341) (2,763) (4,441) Restructuring charges — — — (374) Other income 295 1,259 674 1,732 Operating Profit (Loss) $2,109 $(1,291) $9,629 $2,494 Stone, sand and gravel Shipments (tons) 3,029 2,363 10,751 8,324 Prices ($/ton) $7.27 $7.12 $7.25 $7.21 Cost of sales ($/ton) $6.46 $7.47 $6.12 $6.62 Previously, the aggregates segment included our expanded shale and clay lightweight aggregates operations which has been classified as discontinued operations in the current period and all prior periods.Therefore, amounts for these operations are not included in the information presented. On March 22, 2013, our subsidiaries exchanged their expanded shale and clay lightweight aggregates manufacturing business for the ready-mix concrete business of subsidiaries of Trinity Industries, Inc. in east Texas and southwest Arkansas. Pursuant to the agreements, we transferred our expanded shale and clay manufacturing facilities in Streetman, Texas; Boulder, Colorado and Frazier Park, California; and our DiamondPro® product line in exchange for 42 ready-mix concrete plants stretching from Texarkana to Beaumont in east Texas and in southwestern Arkansas, two aggregate distribution facilities in Beaumont and Port Arthur, Texas, and related assets.We anticipate recognizing a gain on the transaction, the amount of which is still being finalized and will be included in the results for our discontinued operations in our fourth quarter 2013. Three months ended February 28, 2013 Aggregates operating profit for the three-month period ended February 28, 2013 was $2.1 million and operating loss for the three-month period ended February 29, 2012 was $(1.3) million. Total segment sales for the three-month period ended were $30.8 million compared to $22.6 million for the prior year period. Stone, sand and gravel sales increased $8.2 million from the prior year period on 28% higher shipments. Cost of products sold for the three-month period ended February 28, 2013 increased $4.3 million from the prior year period primarily due to increased stone, sand and gravel shipments. Stone, sand and gravel unit costs decreased 14% from the prior year period primarily due to the effect of higher shipments on unit costs. Selling, general and administrative expense for the three-month period ended February 28, 2013 decreased $0.4 million from the prior year period primarily due to our work force reduction initiatives. Consumer Products Operations Three months ended Nine months ended In thousands except per unit February 28, 2013 February 29, 2012 February 28, 2013 February 29, 2012 Operating Results Ready-mix concrete sales $44,582 $37,481 $149,276 $138,288 Package products sales and delivery fees 46 12,398 274 40,736 Total segment sales 44,628 49,879 149,550 179,024 Cost of products sold 47,081 52,663 153,877 183,072 Gross loss (2,453) (2,784) (4,327) (4,048) Selling, general and administrative (2,475) (1,297) (7,239) (8,107) Restructuring charges — — — (536) Other income 666 (177) 2,789 2,487 Operating Loss $(4,262) $(4,258) $(8,777) $(10,204) Ready-mix concrete Shipments (cubic yards) 541 508 1,833 1,836 Prices ($/cubic yard) $82.49 $73.80 $81.46 $75.31 Cost of sales ($/cubic yard) $87.04 $81.87 $83.88 $80.29 Three months ended February 28, 2013 Consumer products operating loss for the three-month periods ended February 28, 2013 and February 29, 2012 was $(4.3) million and $(4.3) million, respectively. Total segment sales for the three-month period ended February 28, 2013 were $44.6 million compared to $49.9 million for the prior year period. Segment sales decreased $5.3 million from the prior year period due to the sale of our Texas-based package products operations. Ready-mix concrete sales from ongoing operations increased $7.1 million from the prior year period on 6% higher shipments and 12% higher average prices. Cost of products sold for the three-month period ended February 28, 2013 decreased $5.6 million from the prior year period primarily due to the sale of our package products operations. Ready-mix concrete unit costs increased 6% from the prior year period on higher maintenance, diesel and material costs. Selling, general and administrative expense for the three-month period ended February 28, 2013 increased $1.2 million from the prior year period due to insurance costs related to a prior event. Other income for the three-month period ended February 28, 2013 increased $0.8 million from the prior year period primarily due to earnings from joint venture of $0.5 million. Corporate Three months ended Nine months ended In thousands February 28, 2013 February 29, 2012 February 28, 2013 February 29, 2012 Other income $98 $84 $190 $450 Selling, general and administrative (10,437) (9,964) (31,157) (21,319) Restructuring charges — — — (1,169) $(10,339) $(9,880) $(30,967) $(22,038) Three months ended February 28, 2013 Other income for the three-month period ended February 28, 2013 remains relatively unchanged from prior year period on flat oil and gas royalty payments. Selling, general and administrative expense for the three-month period ended February 28, 2013 increased $0.5 million from the prior year period. Interest Interest expense incurred for the three-month period ended February 28, 2013 was $17.4 million, of which $10.2 million was capitalized in connection with our Hunter, Texas cement plant expansion project and $7.2 million was expensed. Interest expense incurred for the three-month period ended February 29, 2012 was $17.0 million, of which $8.5 million was capitalized in connection with our Hunter, Texas cement plant expansion project and $8.5 million was expensed. Income Taxes Income taxes for the interim periods ended February 28, 2013 and February 29, 2012 have been included in the accompanying financial statements on the basis of an estimated annual rate. The tax rate differs from the 35% federal statutory corporate rate primarily due to percentage depletion that is tax deductible, state income taxes and valuation allowances against deferred tax assets.The estimated annualized rate for continuing operations is 7.9% for fiscal year 2013 compared to 2.5% for fiscal year 2012. We made no income tax payments and received no refunds in the nine-month period ended February 28, 2013.We made income tax payments of $0.1 million, and received income tax refunds of less than $0.1 million in the nine-month period ended February 29, 2012. Net deferred tax assets totaled $12.4 million at February 28, 2013 and $13.7 million at May31, 2012, of which $9.7 million at February 28, 2013 and $10.7 million at May31, 2012 were classified as current. Management reviews our deferred tax position and in particular our deferred tax assets whenever circumstances indicate that the assets may not be realized in the future and records a valuation allowance unless such deferred tax assets are deemed more likely than not to be recoverable. The ultimate realization of these deferred tax assets depends upon various factors including the generation of taxable income during future periods. The Company's deferred tax assets exceeded deferred tax liabilities as of February 28, 2013 and May31, 2012 primarily as a result of recent losses. Management has concluded that the sources of taxable income we are permitted to consider do not assure the realization of the entire amount of our net deferred tax assets. Accordingly, a valuation allowance is required due to the uncertainty of realizing the deferred tax assets. We recorded a valuation allowance of $5.2 million in fiscal year 2012 through a charge to other comprehensive loss given the increase in actuarial losses in our retirement plans in 2012. We will continue to record additional valuation allowance against additions to our net deferred tax assets for fiscal year 2013 until Management believes it is more likely than not the deferred tax assets will be realized Certain statements contained in this quarterly report are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are forward-looking statements. Forward-looking statements may include the words "may," "will," "estimate," "intend," "continue," "believe," "expect," "plan," "anticipate," and other similar words. Such statements are subject to risks, uncertainties and other factors, which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Potential risks and uncertainties include, but are not limited to, the impact of competitive pressures and changing economic and financial conditions on our business, the cyclical and seasonal nature of our business, the level of construction activity in our markets, abnormal periods of inclement weather, unexpected periods of equipment downtime, unexpected operational difficulties, changes in the cost of raw materials, fuel and energy, changes in cost or availability of transportation, changes in interest rates, the timing and amount of federal, state and local funding for infrastructure, delays in announced capacity expansions, ongoing volatility and uncertainty in the capital or credit markets, the impact of environmental laws, regulations and claims, changes in governmental and public policy, and the risks and uncertainties described in our reports on Forms 10-K, 10-Q and 8-K. Forward-looking statements speak only as of the date hereof, and we assume no obligation to publicly update such statements. TXI is the largest producer of cement in Texas and a major cement producer in California. TXI is also a major supplier of construction aggregate, ready-mix concrete and concrete products. (Unaudited) CONSOLIDATED STATEMENTS OF OPERATIONS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES Three months ended Nine months ended In thousands except per share February 28, 2013 February 29, 2012 February 28, 2013 February 29, 2012 NET SALES $141,359 $121,894 $483,575 $435,696 Cost of products sold 129,035 123,774 444,297 425,464 GROSS PROFIT 12,324 (1,880) 39,278 10,232 Selling, general and administrative 17,056 17,265 51,679 46,774 Restructuring charges — — — 3,153 Interest 7,227 8,512 22,462 26,810 Other income (2,091) (1,332) (6,614) (8,725) 22,192 24,445 67,527 68,012 LOSS BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (9,868) (26,325) (28,249) (57,780) Income taxes (benefit) (1,355) (1,148) (2,151) (2,601) NET LOSS FROM CONTINUING OPERATIONS $(8,513) $(25,177) $(26,098) $(55,179) NET INCOME FROM DISCONTINUEDOPERATIONS, NET OF TAX 2,699 897 6,504 2,442 NET LOSS $(5,814) $(24,280) $(19,594) $(52,737) NET LOSS PER SHARE FROM CONTINUING OPERATIONS: Basic $(0.30) $(0.90) $(0.93) $(1.98) Diluted $(0.30) $(0.90) $(0.93) $(1.98) NET INCOME FROM DISCONTINUED OPERATIONS: Basic $0.09 $0.03 $0.23 $0.09 Diluted $0.09 $0.03 $0.23 $0.09 NET LOSS PER SHARE: Basic $(0.21) $(0.87) $(0.70) $(1.89) Diluted $(0.21) $(0.87) $(0.70) $(1.89) AVERAGE SHARES OUTSTANDING Basic 28,190 27,926 28,073 27,894 Diluted 28,190 27,926 28,073 27,894 CASH DIVIDENDS DECLARED PER SHARE $ — $ — $ — $0.075 See notes to consolidated financial statements. (Unaudited) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES Three months ended Nine months ended In thousands February 28, 2013 February 29, 2012 February 28, 2013 February 29, 2012 Net loss $(5,814) $(24,280) $(19,594) $(52,737) Other comprehensive income Net actuarial gains (losses) of defined postretirement benefit plans Reclassification of recognized transactions, net of taxes $126, $209, $736 and $627, respectively 219 363 784 1,088 Adjustment, net of tax — — (55) — Prior service cost of defined postretirement benefit plans Reclassification of recognized transactions, net of taxes - ($71), ($71), ($413) and ($213), respectively (123) (123) (168) (369) Total other comprehensive income 96 240 561 719 Comprehensive loss $(5,718) $(24,040) $(19,033) $(52,018) See notes to consolidated financial statements. CONSOLIDATED BALANCE SHEETS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES (Unaudited) In thousands February28, 2013 May31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $31,664 $88,027 Receivables – net 98,458 98,836 Inventories 100,282 99,441 Deferred income taxes and prepaid expenses 20,282 19,007 Discontinued operations held for sale 38,769 40,344 TOTAL CURRENT ASSETS 289,455 345,655 PROPERTY, PLANT AND EQUIPMENT Land and land improvements 170,078 168,173 Buildings 49,637 49,567 Machinery and equipment 1,156,061 1,142,439 Construction in progress 483,641 436,552 1,859,417 1,796,731 Less depreciation and depletion 647,281 611,406 1,212,136 1,185,325 OTHER ASSETS Goodwill 1,715 1,715 Real estate and investments 23,024 20,865 Deferred income taxes and other charges 22,141 23,368 46,880 45,948 $ 1,548,471 $ 1,576,928 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $57,000 $64,825 Accrued interest, compensation and other 48,134 61,317 Current portion of long-term debt 1,816 1,214 TOTAL CURRENT LIABILITIES 106,950 127,356 LONG-TERM DEBT 658,392 656,949 OTHER CREDITS 88,088 96,352 SHAREHOLDERS' EQUITY Common stock, $1 par value; authorized 100,000 shares; issued and outstanding 28,324 and 27,996 shares, respectively 28,324 27,996 Additional paid-in capital 506,112 488,637 Retained earnings 184,542 204,136 Accumulated other comprehensive loss (23,937) (24,498) 695,041 696,271 $ 1,548,471 $ 1,576,928 See notes to consolidated financial statements. (Unaudited) CONSOLIDATED STATEMENTS OF CASH FLOWS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES Nine months ended In thousands February 28, 2013 February 29, 2012 OPERATING ACTIVITIES Net loss $(19,594) $(52,737) Adjustments to reconcile net loss to cash provided by operating activities Depreciation, depletion and amortization 42,968 46,495 (Gains)/Loss on asset disposals (4,822) (3,736) Deferred income tax (benefit) expense 1,025 (1,653) Stock-based compensation expense 7,015 1,710 Other – net (7,555) (4,424) Changes in operating assets and liabilities Receivables – net 830 7,624 Inventories (710) 10,048 Prepaid expenses (2,158) 3,261 Accounts payable and accrued liabilities (7,228) (4,466) Net cash provided by operating activities 9,771 2,122 INVESTING ACTIVITIES Capital expenditures – expansions (61,344) (64,901) Capital expenditures – other (19,910) (31,394) Proceeds from asset disposals 5,783 4,188 Investments in life insurance contracts 2,366 3,354 Other – net (67) (302) Net cash used by investing activities (73,172) (89,055) FINANCING ACTIVITIES Debt payments (78) (173) Debt issuance costs — (1,829) Stock option exercises 7,116 1,749 Common dividends paid — (2,091) Net cash provided (used) by financing activities 7,038 (2,344) Decrease in cash and cash equivalents (56,363) (89,277) Cash and cash equivalents at beginning of period 88,027 116,432 Cash and cash equivalents at end of period $31,664 $27,155 See notes to consolidated financial statements. CONTACT: T. Lesley Vines, Jr. Corporate Controller & Treasurer 972.647.6700 Texas Industries, Inc. Consolidated Statements of Operations $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Total Shipments Cement (thousands of tons) Aggregates (thousands of tons) Ready-mix (thousands of cubic yards) Price Cement ($ per ton) $ Aggregates ($ per ton) $ Ready-mix ($ per cubic yard) $ Net Sales Cement Aggregates Ready-mix Other Interplant ) Delivery Fees Net Sales Costs and Expenses (Income) Cost of products sold Selling, general and administrative Restructuring charges and goodwill impairment - Interest Loss on debt retirements and spin-off charges 48 - Other income ) Income (Loss) from Continuing Operations before Income Taxes ) Income Taxes (Benefits) Income (Loss) from Continuing Operations ) Income from Discontinued Operations net of Income Taxes - ) Income (Loss) before Accounting Change ) Cumulative Effect of Accounting Change net of Income Taxes - Net Income (Loss) *NOTE: Prior Years shown as comparative to FY13 have been adjusted for Discontinued Operations. Texas Industries, Inc. Consolidated Balance Sheets $ In thousands 5/31/2005 5/31/2006 5/31/2007 5/31/2008 5/31/2009 5/31/2010 8/31/2010 11/30/2010 2/28/2011 5/31/2011 8/31/2011 11/30/2011 2/29/2012 5/31/2012 8/31/2012 11/30/2012 2/28/2013 Cash Short-term investments - Receivables - net Inventories Deferred income taxes and prepaid expenses Discontinued Operations Held for Sale Total Current Assets Property, plant and equipment Less depreciation and depletion Net Property, Plant and Equipment Goodwill Real estate and investments Deferred income taxes, intangibles and other charges Assets of discontinued operations - Total Assets Accounts payable Accrued interest, compensation and other items Current portion of long term debt 95 72 73 74 Total Current Liabilities Long-term Debt Convertible subordinated debentures - Deferred income taxes and other credits Liabilities of discontinued operations - Shareholders' equity Total Liabilities and Shareholders' Equity Texas Industries, Inc. Consolidated Statements of Cash Flows $ In thousands FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Total Operating Activities Income (Loss) from Operations ) Adjustments to reconcile income (loss) from operations to cash provided by operating activities Depreciation, depletion and amortization Goodwill impairment - Loss (gain) on asset disposals ) 58 99 ) Deferred income taxes (benefit) (3 ) 68 Stock-based compensation expense (credit) - - ) ) ) Excess tax benefits from stock-based compensation ) - Loss on debt retirements - 48 - Other - net ) Changes in operating assets and liabilities Receivables - net ) Inventories ) Prepaid expenses ) 63 ) Accounts payable and accrued liabilities ) Other credits - Cash Provided by Operating Activities ) Investing Activities Capital expenditures ) Cash designated for property acquisitions - - ) - Proceeds from asset disposals ) Investments in insurance contracts ) ) ) - - - Purchases of short-term investments - net - ) - Other - net ) 36 ) ) ) 57 ) ) ) 19 ) Cash Provided (Used) by Investing Activities ) Financing Activities Long-term borrowings - Debt retirements ) Debt issuance costs ) ) - ) - ) - Debt retirement costs - ) (6 ) - Interest rate swap terminations ) - Stock option exercises 78 80 Excess tax benefits from stock-based compensation - Common dividends paid ) - - - ) - Other - net - Cash Provided (Used) by Financing Activities ) Net Cash Provided (Used) byOperations ) DISCONTINUED OPERATIONS Cash Provided (Used) by Operating Activities ) - Cash Used by Investing Activities ) ) - Cash Provided by Financing Activities - Net Cash Provided by Discontinued Operations - Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period Texas Industries, Inc. Reconciliation of EBITDA to Net Income and Cash Provided (Used) by Continuing Operations $ In thousands FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Total EBITDA Defined Net Income (loss) from Operations ) Plus (minus): Interest Income taxes (benefit) Depreciation, depletion and amortization Restructuring charges and goodwill impairment - Loss on debt retirements and spin-off charges 48 - EBITDA ) ) EBITDA represents income from continuing operations before interest, income taxes, depreciation and amortization, restructuring charges and goodwill impairment, and loss on debt retirements and spin-off charges. EBITDA is presented because we believe it is a useful indicator of our performance and our ability to meet debt service and capital expenditure requirements. It is not, however, intended as an alternative measure of operating results or cash flow from operations as determined in accordance with generally accepted accounting principles. EBITDA is not necessarily comparable to similarly titled measures used by other companies. EBITDA Reconciliation Cash from Operating Activities ) Plus (minus): Changes in operating assets and liabilities ) Deferred taxes (benefit) 88 3 ) ) ) Stock-based compensation expense (credit) - - ) Excess tax benefits from stock-based compensation ) ) - Income taxes (benefit) Loss (gain) on assets disposals ) ) Interest Restructuring charges - Spin-off charges - Other - net ) EBITDA ) ) Texas Industries, Inc. Business Segment Summary $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Total Cement Operations Operating Results Cement sales Other sales and delivery fees Total segment sales Cost of products sold Gross profit ) ) Selling, general and administrative ) Restructuring charges and goodwill impairment - ) - ) - - ) - Other income Operating Profit (Loss) Cement Shipments (tons) Prices ($/ton) $ Cost of sales ($/ton) $ Aggregate Operations Operating Results Stone, sand and gravel sales Expanded shale and clay sales and delivery fees Total segment sales Cost of products sold Gross profit ) Selling, general and administrative ) Restructuring charges - ) - - ) - Other income 57 16 Operating Profit (Loss) ) ) Stone, sand and gravel Shipments (tons) Prices ($/ton) $ Cost of sales ($/ton) $ Consumer Products Operations Operating Results Ready-mix concrete sales Package products sales and delivery fees 46 Total segment sales Cost of products sold Gross profit ) Selling, general and administrative ) Restructuring charges - ) - - ) - Other income 66 ) Operating Profit (Loss) Ready-mix concrete Shipments (tons) Prices ($/ton) $ Cost of sales ($/ton) $ Total Segment Operating Profit (Loss) Corporate Other income 84 61 46 46 98 Selling, general and administrative ) Restructuring charges - ) - - ) - ) Interest ) Loss on Debt Retirements ) ) ) - ) - ) ) - - ) - Income (loss) from Continuing Operations before Income Taxes ) Texas Industries, Inc. Business Segment Summary $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Total Major Gains (losses) in Other Income Cement Antidumping settlement Sale of emissions credits Oil and gas bonus proceeds Aggregates Sale of emissions credits Sale of real estate Sale of southern Louisiana operations Exchange of operating assets ) Consumer products Texas-based package products operations Exchange of operation assets Corporate Oil and gas bonus proceeds - - Depreciation, Depletion and Amortization Cement Aggregates Consumer Products Corporate Total Depreciation, Depletion and Amortization
